                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 IN RE:                                               Case No. 3:10-bk-02347
 JAMES ALONZO SOWELL,                                 Chapter 11
          Debtor.

               MOTION FOR ENTRY OF ORDER STRIKING PENDING MOTIONS

          COMES NOW, Bank of America, N.A. (“Bank of America”) and Wells Fargo Bank,

 N.A. f/k/a Wells Fargo Bank Minnesota, N.A., as Trustee for the Certificateholders of Banc of

 America Alternative Loan Trust 2003-8, Mortgage Pass-Through Certificates, Series 2003-8

 (“Wells Fargo”)1, and files this Motion for Entry of an Order Striking Pending Motions,

 respectfully showing this Honorable Court as follows:

          1.      On July 23, 2018, the Debtor filed an Expedited Motion to Reopen for the

 purpose of prosecuting a Motion for Contempt against Wells Fargo. See [Doc. 153].

          2.      Earlier, on May 4, 2018 – while the case was closed – the Debtor filed a Motion

 for Contempt against Bank of America. [Doc. 148]. The Motion for Contempt against Wells

 Fargo was filed on July 23, 2018. [Doc. 155].

          3.      This Court set the Motion to Reopen for a hearing on July 31, 2018. An order

 entered on August 9, 2018, reflects that the Debtor’s attorney advised the Court at the hearing

 “that the contempt matter had been resolved and that he would be striking the motion to reopen.”

 Over five months have passed, and the Debtor has taken no action to formally strike the Motion

 to Reopen or two Motions for Contempt from the docket.

          4.      Because these matters technically remain pending, Bank of America and Wells

 Fargo have had to expend attorney’s fees to monitor this case. In order to bring final resolution to

 1
     The Debtor incorrectly named the Respondent as simply “Wells Fargo Bank, N.A.”
                                                  1

Case 3:10-bk-02347        Doc 164     Filed 01/04/19 Entered 01/04/19 10:30:46            Desc Main
                                     Document      Page 1 of 2
 this matter, Bank of America and Wells Fargo respectfully request entry of the proposed order

 attached hereto as Exhibit “A”.

        WHEREFORE, Bank of America and Wells Fargo pray for the following relief:

        a) That this Court enter the proposed order attached hereto, or other similar order that

            formally strikes Docket Entries 148, 153, and 155; and

        b) For any other relief that this Court deems just and proper.

        Respectfully submitted, this 4th day of January 2019.

                                                     /s/ Bret J. Chaness
                                                     BRET J. CHANESS (BPR # 31643)
                                                     RUBIN LUBLIN TN, PLLC
                                                     3145 Avalon Ridge Place, Suite 100
                                                     Peachtree Corners, GA 30071
                                                     (678) 281-2730 (Telephone)
                                                     (404) 921-9016 (Facsimile)
                                                     bchaness@rubinlublin.com

                                                     Attorney for Wells Fargo Bank, N.A. f/k/a
                                                     Wells Fargo Bank Minnesota, N.A., as
                                                     Trustee for the Certificateholders of Banc of
                                                     America Alternative Loan Trust 2003-8,
                                                     Mortgage Pass-Through Certificates, Series
                                                     2003-8

                                   CERTIFICATE OF SERVICE

        I hereby certify that on January 4th, 2019, a copy of the within and foregoing has been

 filed via CM/ECF, which will serve notice on all parties.

                                                     /s/ Bret J. Chaness
                                                     BRET J. CHANESS (BPR # 31643)




                                                 2

Case 3:10-bk-02347       Doc 164     Filed 01/04/19 Entered 01/04/19 10:30:46          Desc Main
                                    Document      Page 2 of 2
